Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00573-CV

                                        DINAEQUIP, LLC,
                                            Appellant

                                              v.
                Steve FINDLEY, Giancarlo Nisimblat and Roger D. CormierAppellees
                    Steve FINDLEY, Giancarlo Nisimblat and Roger D. Cormier,
                                          Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 08-05-46976
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 2, 2013

DISMISSED

           Appellant has filed an Unopposed Motion to Dismiss the Appeal because the parties have

settled. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs

of the appeal are taxed against appellant.

                                                   PER CURIAM